Citation Nr: 0534855	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease, 
emphysema, asthma and bronchitis, claimed as due to asbestos 
exposure.

2.  Entitlement to service connection for a disability 
manifested by a heart murmur, to include as due to a 
respiratory disability, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a respiratory disability, claimed as due to 
exposure to asbestos, and for a disability manifested by a 
heart murmur, to include as due to a respiratory disability, 
claimed as due to asbestos exposure.  This case was 
previously before the Board in December 2004, at which time 
it was remanded for additional development of the record.  
The case is again before the Board for appellate 
consideration.

The Board notes that on the title page of the December 2004 
Board remand, the heart murmur issue included reference to 
exposure to Agent Orange.  On further review of the record, 
to include the veteran's contentions, the Board finds that 
the issues for appellate consideration are as listed on the 
title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has a respiratory disability due 
to exposure to asbestos in service, as well as a disability 
manifested by a heart murmur, due to a respiratory 
disability, also claimed as due to asbestos exposure.  

A review of the record discloses that the veteran served in 
the Construction Battalion and his military occupational 
specialty was construction mechanic.  In its December 2004 
remand, the Board directed the RO to obtain additional 
information pertaining to the veteran's exposure to asbestos 
during service.  While additional records were obtained, no 
information concerning any alleged exposure to asbestos was 
included in the materials received.  The Board regrets that 
it only requested the RO to schedule an examination if it was 
deemed necessary.  The Board is now of the opinion that, in 
light of the veteran's apparent exposure to asbestos during 
service, an examination is warranted.  It must be pointed out 
that the veteran has not been afforded a pulmonary 
examination by the VA following his discharge from service.  
In this regard, the Board notes that private medical records 
show that the veteran was seen in December 2002, and it was 
assessed that he had reactive airway disease.  The examiner 
indicated that the veteran apparently had some asbestos 
exposure in the past, and that it was believed that there was 
lung disease secondary to this.  The Board acknowledges that 
the veteran apparently also had some exposure to asbestos 
following his discharge from service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for respiratory 
disease, as well as a disability 
manifested by a heart murmur, following 
his separation from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
pulmonary disease to determine the nature 
and etiology of his current respiratory 
disability.  The examiner is requested to 
provide an opinion concerning whether it 
is at least as likely as not that the 
veteran's respiratory disease is related 
to service, to include exposure to 
asbestos therein.  In addition, the 
examiner should furnish an opinion as to 
whether the veteran has a distinct 
disability residual thereto manifested by 
a heart murmur.  The examiner should also 
comment on the impact of the veteran's 
post-service exposure to asbestos.  The 
rationale for any opinion should be set 
forth.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

